Fuller, J.
The only question presented by this appeal from the clerk’s taxation of costs is whether respondents are entitled to have allowed as taxable costs, an item, of $115, which they actually disbursed to the official stenographer for a transcript of the evidence adduced at the trial and made a part of the bill of exceptions, as finally selected by the court below. It is undisputed that “nearly all of appellant’s proposed statement or bill of. exceptions was rejected, and all of respondents’ proposed amendments to said bill were allowed; and that no statement or bill of exceptions showing all evidence necessary to explain appellant’s assignments of error could have been made or settled by the trial court without a transcript of the evidence and proceedings upon the trial of said action; and that said item of $115 is an actual expense incurred and paid in perfecting the record upon which the appeal in said action was taken to the supreme court.” In Ellis v. Wait, 4 S. D. 504, 57 N. W. 232, this court held that “a respondent successful in this court is entitled to have allowed him, as taxable costs, the amount properly paid for stenographer’s transcript, when such expense on his part is shown to have been necessary. ” As the *413transcript was necessary, the rule above announced is decisively applicable; and the taxation of costs, as made and entered by the clerk, is approved.